Spear, J.
This is an action upon a promissory note, dated November 9th, 1908, payable on or before six years from said date by G. L. Farrand to H. G. Hall, and by H. G. Hall before maturity endorsed in blank, and negotiated 'to the plaintiff bank.
At the time the note become due the maker, Farrand, had died, and Helen Farrand had been appointed administratrix of his estate. At the time of maturity of said note, no appraisal had been filed, but later an inventory was returned showing some thousands of dollars of real estate, and several thousands of personal property, all of which except 175.00 was said to be in the hands of the trustee in bankruptcy of said Farrand. The estate was never represented insolvent.
On November 9th, 1914, the date of the maturity of the note, E. F. Berry, a notary public, and cashier of the plaintiff» bank, made protest thereof, but never did make or attempt to make any demand upon the administratrix of said Farrand, the protest showing that he demanded said note at the said North National Bank, which was the endorsee. No place of payment was stated in the note. No demand was made upon the administratrix of the deceased maker. The question raised by the exception is: Was such demand necessary in order to charge the endorser?
The justice, without the intervention of a jury, found for the plaintiff, to which the defendant filed exceptions. There is no dispute upon the facts. The justice based his decision upon Hale v. Burr, 12 Mass. 85, a case which was precisely in point, and held *465that a demand upon the administrator was not necessary. His attention was not called by either side to Gower v. Moore, 25 Maine, 16, which upon the same state of facts decided directly the other way. Accordingly the only question is, whether we shall follow the Maine decision, which was affirmed in Hunt v. Wadleigh, 26 Maine, 273, or overrule these decisions and follow the Massachusetts case, which was expressly considered by our court but not followed. We find no ground, either in reason or law, for pursuing the latter course.
It may not be improper to observe, as bearing upon the reason for the Maine decision, that our negotiable instrument act follows our court.
As that act will apply to cases arising after its going into effect, it will be of no consequence to make further citations.

Exceptions sustained.